     Case 16-32567-VFP            Doc 92       Filed 01/10/19 Entered 01/10/19 14:12:00                      Desc Final
                                                 Decree Page 1 of 1
Form 177 − fnldec

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                          Case No.: 16−32567−VFP
                                          Chapter: 13
                                          Judge: Vincent F. Papalia

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   George C. Okereke
   83 Concord Avenue
   Union, NJ 07083
Social Security No.:
   xxx−xx−5271
Employer's Tax I.D. No.:


                                                    FINAL DECREE



       The estate of the above named debtor(s) has been fully administered.

       If this case is a Chapter 11 or 13, the deposit required by the plan will be distributed, and it is

       ORDERED that Marie−Ann Greenberg is discharged as trustee of the estate of the above named debtor(s) and
the bond is canceled; and the case of the above named debtor(s) is closed.


Dated: January 10, 2019                         Vincent F. Papalia
                                                Judge, United States Bankruptcy Court
